Title: From John Adams to Mrs. Derby, 23 July 1822
From: Adams, John
To: Derby, Mrs.



Montezillo July 23d 1822

Mr Adams’s Compliments to Mrs Derby and thanks her for the lone of Mr Coffins Journal, which has afforded him a rich entertainment, it is written extremely well and contains much important information, it is fit for publication would do honor to the traveller be a valuable addition to American literature, and promote the Commercial and political interests of the Country—Mr Adams respects to Mr Derby—
